MEMORANDUM **
Sunita Rani Kaur and Surjit Singh petition for review of the Board’s summary affirmance of the immigration judge’s order denying Kaur’s application for asylum, withholding of deportation, relief under the Convention Against Torture and voluntary departure. We dismiss in part and deny in part their petition.
We lack jurisdiction to consider Petitioners’ claim of ineffective assistance of counsel, because Petitioners did not present this issue to the Board and exhaust their administrative remedies. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
We disagree with Petitioners’ argument that the Board abused its discretion when it denied their motion to file an untimely brief. Petitioners were afforded a “reasonable opportunity to offer an explanation of any perceived inconsistencies” in the record that formed the basis for the immigration judge’s decision, Campos-Sanchez v. INS, 164 F.3d 448, 450 (9th Cir.1999), and their counsel had a fair opportunity to file a brief. Cf. Baires v. INS, 856 F.2d 89, 93 (9th Cir.1988). Furthermore, counsel’s failure to file a brief cannot be attributed to any fault on the part of the Board. Cf. Singh v. Ashcroft, 362 F.3d 1164, 1166-67 (9th Cir.2004). That the Board did not summarily dismiss the Petitioners’ appeal, but rather affirmed the immigration judge’s decision on the merits, further supports our conclusion that there was no abuse of discretion.
*146In addition, we conclude that the immigration judge’s determination that Kaur was not credible is supported by substantial inconsistencies in her testimony which go to the heart of her claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Although Petitioners also submitted testimony of Singh, Tripia Devi and four affidavits, we conclude this corroborating evidence would not “compel a reasonable finder of fact to reach a contrary result.” Wang v. INS, 352 F.3d 1250, 1257 (9th Cir.2003) (citations omitted) (emphasis in original).
Petition DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.